FILED
                            NOT FOR PUBLICATION                             FEB 17 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SURINDER SINGH,                                  No. 08-70514

              Petitioner,                        Agency No. A079-375-080

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 15, 2012 **
                              San Francisco, California

Before: THOMAS, GOULD, and BYBEE, Circuit Judges.

       In prior pleadings, Singh’s attorney filed a motion to withdraw as Counsel of

Record. In his motion, counsel stated that Singh had departed the United States

approximately six months previously and had failed to cooperate with counsel’s

efforts to prosecute this case. We granted the motion to withdraw, deferred

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
submission of the case, and issued Singh an order to show cause why his appeal

should not be dismissed for failure to prosecute. Singh responded by letter that he

had left the United States and no longer wished to prosecute his petition for review.

Given the response, we resubmitted the case and now dismiss the petition for

review for failure to prosecute.

      DISMISSED.